Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, 9-10, 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (JP2009294958) in view of Kameyama (US2011/0026849) and Han et al. (CN101719270).
To claim 1, Iwamoto teach an information processing device comprising: 
at least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to (paragraph 0012, calculation means is a high-speed computer): 
generate bases (parameters X1~X17) and first coefficient sets (weight coefficients a1~a7) from first data, the bases with each of the first coefficient sets representing a piece of the first data, each of the first coefficient sets including first coefficients, and each of the bases being associated with the first coefficients of the first coefficient sets (paragraph 0033); and 
select a coefficient from a first coefficient group for each of the bases, the first coefficient group being a group including a first coefficient included in each of the first coefficient sets, the first coefficient being associated with the each of the bases; determine a second coefficient set by determining the selected coefficient to be a second coefficient associated with the each of the bases, the second coefficient set being a set including the second coefficient (paragraphs 0013-0015, among the parameters of the standardized original image obtained by the principal, those that contribute to the apparent age were identified, which are establishment of first coefficient sets; paragraphs 0031-0043, for changing age, respective weight coefficients are changed through formulas based identified apparent age and corresponding weight coefficients), and synthesize second data by using the bases and the second coefficient set (paragraphs 0007-0008).
But, Iwamoto do not expressly disclose using generating bases and first coefficient sets from first data by using Non-negative Matrix Factorization, random selection in generating coefficient set, wherein the first data represents first face images; the second data represents a second face image; and the bases each indicates facial parts, wherein the at least one processor is configured to randomly select the coefficient for each type of the facial parts of the first face images by selecting the coefficient randomly from the first coefficient group for each of the bases.
Kameyama teach an information processing device (Figs. 3, 6, 12) applicable to age modality (paragraphs 0119, 0374, 0498, 0540-0541) comprising at least one memory that stores a set of instructions; and at least one processor (Fig. 13) configured to execute the set of instructions to: generate bases and first coefficient sets from first data (#10 of Fig. 3, paragraph 0149, input learning image set); synthesize second data by using the bases and the second coefficient set; wherein the first data represents first face images (#10 of Fig. 3, paragraphs 0051, 0108-0112, facial images); and the second data represents a second face image (#20 of Fig. 3, paragraphs 0127, 0283, 0589), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate into the apparatus of Iwamoto, in order to further details in reconstruct image with super resolution.
Han teach a method of super-resolution processing in facial recognition application (abstract, paragraphs 0004-0005; Fig. 1), wherein at least one processor is configured to generate bases and first coefficient sets from first data by using Non-negative Matrix Factorization with random number initializing values of all elements of the base matrix and coefficient matrix (S3-S5 of Fig. 1, paragraphs 0054-0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Han into the apparatus of Iwamoto and Kameyama, in order to apply non-negative matrix factorization for better interpretability, clear physical meaning and less storage space.

To claim 5, Iwamoto, Kameyama and Han teach an information processing method comprising: generating bases and first coefficient sets from first data, the bases with each of the first coefficient sets representing a piece of the first data; and determining a second coefficient set based on the first coefficient sets, the second coefficient set being different from the first coefficient sets, and synthesizing second data by using the bases and the second coefficient set (as explained in response to claim 1 above).

To claim 9, Iwamoto, Kameyama and Han teach a non-transitory computer readable storage medium storing a program causing a computer to operate: basis synthesis processing of generating bases and first coefficient sets from first data, the bases with each of the first coefficient sets representing a piece of the first data; and data synthesis processing of determining a second coefficient set based on the first coefficient sets, the second coefficient set being different from the first coefficient sets, and synthesizing second data by using the bases and the second coefficient set (as explained in response to claim 1 above).



Alternatively, claim(s) 1-2, 5-6, 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racape et al. (US2011/0081093) in view of Kameyama (US2011/0026849) and Han et al. (CN101719270).
To claim 1, Racape teach an information processing device comprising: 
at least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions (inherent in computer) to: 
generate bases and first coefficient sets (intermediary low resolution images) from first data (reference image on top of Fig. 6), the bases with each of the first coefficient sets representing a piece of the first data (coordination and values of pixels) the each of the coefficient set including first coefficients, the bases each being associated with the first coefficients included in the each of the coefficient sets (as explained above); 
select a coefficient from a first coefficients groups for each of the bases (lower resolution pixels), the first coefficient group being a group including a first coefficient included in each of the first coefficient sets, the first coefficient being associated with the each of the bases; determine a second coefficient set by determining the selected coefficient to be a second coefficient associated with the each of the bases, the second coefficient set being a set including the second coefficient; and synthesize second data by using the bases and the second coefficient set (initial low resolution image in output of initialization stage of Fig. 6).
But, Racape do not expressly disclose random selection in generating coefficient set, wherein the first data represents first face images; the second data represents a second face image; and the bases each indicates facial parts, wherein the at least one processor is configured to randomly select a facial part from each type of the facial parts of the first face images by selecting the coefficient randomly from the first coefficient group for each of the bases.
Kameyama teach an information processing device (Figs. 3, 6, 12) applicable to age modality (paragraphs 0119, 0374, 0498, 0540-0541) comprising at least one memory that stores a set of instructions; and at least one processor (Fig. 13) configured to execute the set of instructions to: generate bases and first coefficient sets from first data (#10 of Fig. 3, paragraph 0149, input learning image set); synthesize second data by using the bases and the second coefficient set; wherein the first data represents first face images (#10 of Fig. 3, paragraphs 0051, 0108-0112, facial images); and the second data represents a second face image (#20 of Fig. 3, paragraphs 0127, 0283, 0589), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate into the apparatus of Racape, in order to further details in reconstruct facial image with super resolution.
Han teach a method of super-resolution processing in facial recognition application (abstract, paragraphs 0004-0005; Fig. 1), wherein at least one processor is configured to generate bases and first coefficient sets from first data by using Non-negative Matrix Factorization with random number initializing values of all elements of the base matrix and coefficient matrix (S3-S5 of Fig. 1, paragraphs 0054-0062).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Han into the apparatus of Racape and Kameyama, in order to apply non-negative matrix factorization for better interpretability, clear physical meaning and less storage space.
  
To claim 5, Racape, Kameyama and Han teach an information processing method comprising: generating bases and first coefficient sets from first data, the bases with each of the first coefficient sets representing a piece of the first data; and determining a second coefficient set based on the first coefficient sets, the second coefficient set being different from the first coefficient sets, and synthesizing second data by using the bases and the second coefficient set (as explained in response to claim 1 above).

To claim 9, Racape, Kameyama and Han teach a non-transitory computer readable storage medium storing a program causing a computer to operate: basis synthesis processing of generating bases and first coefficient sets from first data, the bases with each of the first coefficient sets representing a piece of the first data; and data synthesis processing of determining a second coefficient set based on the first coefficient sets, the second coefficient set being different from the first coefficient sets, and synthesizing second data by using the bases and the second coefficient set (as explained in response to claim 1 above).



To claims 2, 6 and 10, Racape, Kameyama and Han teach claims 1, 5 and 9.
Racape teach wherein the at least one processor is further configured to: 
generate third data (initial low resolution image N, or initial low resolution image N-1) from the second data (in initialization stage any intermediary low resolution image generated from reference image with higher resolution than the initial low resolution image N), resolution of the third data being lower in comparison with the second data; 
receive fourth data (patches of Fig. 6, paragraph 0033, patches can come from images previously decoded or can be decoded independently of the images themselves; paragraph 0056); and 
generate a fifth data (image synthesized, e.g., synthesized image N, synthesized image N-1, or synthesized image 0) from the second data based on similarity between the third data and the fourth data (paragraph 0052, comparing this neighboring area with all of those of the patch in order to determine the best candidate; paragraph 0057, exhaustive algorithm tests then all the neighboring areas of all the patches supplied. The non-causal part of the current neighboring area will then guide the synthesis to the patch that has the characteristics closest to the part of the sub-sampled image) and on relation between the second data and the third data (Figs. 5-6, paragraph 0059, hierarchical synthesis based on relation between intermediary low resolution image and synthesized low resolution image).

To claim 14, Racape, Kameyama and Han teach claim 1.
Racape, Kameyama and Han teach wherein each the first coefficient sets indicates a first indication of the facial parts present in one of the first face images, and the second coefficient set indicates a second indication of the facial parts selected for the second face image (as explained in response to claim 1 above, generated bases and coefficients are representation of a facial image).



Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Racape et al. (US2011/0081093) in view of Kameyama (US2011/0026849), Han et al. (CN101719270) and Liang et al. (US8675999).
To claim 13, Racape, Kameyama and Han teach claim 1.
Though obvious, but Racape, Kameyama and Han do not expressly disclose wherein the at least one processor is further configured to execute the set of instructions to: generate third data from the second data, resolution of the third data being lower in comparison with the second data; and store the second data and the third data correlated with the second data in a face dictionary, thereby generating the face dictionary.
	Liang teach a method for super-resolution from an image, wherein the at least one processor is further configured to execute the set of instructions to: generate third data from the second data, resolution of the third data being lower in comparison with the second data; and store the second data and the third data correlated with the second data in a face dictionary, thereby generating the dictionary (column 1 line 24 to column 2 line 3, dictionary of lower-resolution/high-resolution pairs was built online using the image pyramid of the input LR image), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Racape, Kameyama and Han, in order to generate face dictionary.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 8, 2022